DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 24 Feb. 2022 has been entered.
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-17, and the species of iron 2-desoxyglucose as the iron polysaccharide complex, circulating tumor cells (CTCs) as the target cells, a magnetic separation device as the separator, whole blood as the biological fluid and administering a cancer treatment/agent as the additional step in the reply filed on 24 Feb. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 Feb. 2022.
Claims 1-17 are considered here.

Claim Rejections - 35 USC § 112(a) (scope of enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of isolating one or more cancer cells from a biological fluid comprising selectively providing to the target cells an iron saccharide complex comprising glucose or an analog thereof (such as 2-deoxyglucose) which is selectively taken up by GLUT transporter into the target cells, does not reasonably provide enablement for the full scope of the claimed method which includes isolating any type of target cells using any type of iron saccharide complex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Whether a disclosure satisfies the enablement requirement is assessed with respect to the factors set forth in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP 2164.01 (a). These factors include: breadth of the claims, nature of the invention, state of the prior art, level of one of ordinary skill, level of predictability in the art, amount of direction provided by the inventor, existence of working examples and quantity of experimentation needed to make or use the invention. 
All of the Wands factors have been considered with respect to the instant claims. The most relevant factors are discussed in detail below.
Breadth of the claims – The instant claims are drawn to a method for isolating one or more target cells in a biological fluid, comprising selectively providing to the target cells an iron saccharide complex and isolating the target cells using a magnetic source effective to capture Biological trace element research 198.2 (2020): 744-755, under Introduction and Results) and various synthetic complexes (e.g., such as those described by Dhungana et al., Inorganic chemistry 42.1 (2003): 42-50, under Introduction).  The claims further include any type of target cells and any type of biological fluid, which would encompass a wide and diverse range of target cells.
The term “selectively” is construed in the context of the claimed method to mean that the iron saccharide complex is provided such that target cells selectively uptake the complex relative to non-target cells so as to selectively achieve a magnetically-responsive intracellular amount in the target cells that allows for magnetic cell isolation (see Spec., [0080]-[0084]).
State/unpredictability of the prior art – While the general level of ordinary skill in the art of chemistry/cell biology is relatively high, a search of the prior art does not reveal any known structure-function correlation or other knowledge (other than the specific example in the specification, described below) that would allow a skilled artisan to select a particular iron-saccharide complex that would be effective to selectively introduce a magnetically responsive Cell Biochemistry and Function: Cellular biochemistry and its modulation by active agents or disease 9.4 (1991): 245-253, under DISCUSSION).  Since the genus of iron-saccharide complexes encompasses a broad and diverse range of ligand structures (see e.g., Dhungana and Kianpour above), there would be a significant degree of unpredictability regarding the ability of any particular complex to selectively uptake into a particular cell type.
Amount of direction provided, existence of working examples and quantity of experimentation needed – The specification provides several examples which each involve adding a 2-deoxyglucose-iron complex to cancer cells (Spec., Examples 1-4).  It is known in the art that cancer cells exhibit increased glucose metabolism that allows cancer cells to be targeted with ligands for glucose (GLUT) transporters, such as 2-deoxyglucose (e.g., Xiong et al., Pharmaceutical research 29.4 (2012): 1087-1097, under INTRODUCTION).  Selective uptake via GLUT is further described in the specification (Spec., [0084]).  The specification does not provide any further examples of iron-saccharide complexes that can be used to selectively isolate specific target cells (other than via selective GLUT uptake in cancer cells, as described above), and also fails to provide any teachings or guidance that would aid one skilled in the art in selecting an iron-saccharide complex/target cell for carrying out the claimed method.  In light of the breadth of potential iron-saccharide complexes and cell types and the lack of knowledge/unpredictability in the art regarding how specific saccharide structures 

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and dependent claims 2-4) recites “at least one iron saccharide complex or a pharmaceutically acceptable derivative thereof”.  The term “complex” is not expressly defined in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  In the relevant chemical art, a “complex” comprising a metal such as iron refers to a complex comprising a central metal ion and coordinate ligands bound to the metal ion (see definition of “complex”, New World Encyclopedia 2017).  In the context of such a metal ion complex, the scope/meaning of the term “pharmaceutically acceptable derivative” is unclear.  The specification does not include any examples of “derivatives” of a saccharide complex, and it is unclear whether/to what extent the metal ion-coordinate ligand structure might be altered under the definition of “derivative”.  As such, the scope of the claims is unclear.

Claim 17 recites “wherein selection of the at least one cancer treatment comprises the use of at least one of radio waves, infrared, radiation, laser and thermal ablation”, where claim 17 depends from claim 16 which in turn recites “wherein a selection of the at least one cancer treatment or agent is based on the experiment or assay”. It is unclear whether the “radio waves, infrared, radiation, laser and thermal ablation” recited in claim 17 are part of the “experiment or assay” or if some additional selection step is required.  To the extent the recited forces/treatments in claim 17 are part of the experiment or assay, the rejection can be overcome by amending as follows: “wherein the experiment or assay comprises the use of at least one of radio waves, infrared, radiation, laser and thermal ablation”.

The closest prior art is represented by:
Pharmaceutical research 29.4 (2012): 1087-1097, teaches use of 2-deoxyglucose-conjugated iron oxide particles for magnetically labeling cancer cells, but such particles are not considered to be an “iron saccharide complex” as recited in the claims (see claim interpretation in enablement rejection above).
2) US Patent No. 5711871 teaches use of an iron-polysaccharide complex conjugated with an anti-CD34 antibody to selectively label stem cells and isolate them from a blood sample (‘871 Patent, Example 3).  However, said method does not involve selectively providing the cells with a magnetically-responsive intracellular concentration of the complex (the complex is targeted to a cell-surface receptor), as recited in the claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657